Case 1:17-cv-05967-NGG-VMS Document 92 Filed 02/11/19 Page 1 of 4 PageID #: 1491
                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
                                                        271 Cadman Plaza East
                                                        Brooklyn, New York 11201

                                                        February 11, 2019
  VIA ECF

  Honorable Vera M. Scanlon
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                 Re:     Kelley Amadei, et al. v. Kirstjen M. Nielsen, et al.
                         Case No.: 17-CV-5967 (Garaufis, J.) (Scanlon, M.J.)

  Dear Judge Scanlon:

           This Office represents the defendants in the above-referenced matter, each sued in their
  official capacity (collectively “Defendants”). Defendants write in opposition to Plaintiffs’ motion
  to compel a further response to Plaintiffs’ Fourth Request for Production of Documents. See Dkt.
  No. 90.

          By way of background, Plaintiffs allege that on February 22, 2017, they were passengers
  on Delta Flight 1583, a domestic flight from San Francisco to John F. Kennedy Airport (“JFK”),
  and that upon their arrival in New York, two U.S. Customs and Border Protection (“CBP”) officers
  required all passengers on the flight to show identification as they disembarked the plane.
  Plaintiffs allege that such an identification check violated their Fourth Amendment rights, and that,
  to the extent CBP officers acted pursuant to a policy in checking the passengers’ respective
  identification, such policy violates the Administrative Procedure Act, 5 U.S.C. § 706(2)(A)-(C).

          Plaintiffs’ motion to compel and Fourth Request for Production of Documents seek
  documents that are privileged and not relevant to the claims or defenses in this matter. Defendants
  request that Plaintiffs’ motion be denied. Defendants address each discovery request in turn below.

                           Plaintiffs’ Requests and Defendants’ Responses

         Request No. 1. All documents, including ESI, created, used, or in effect since January
         1, 2015, pertaining to training of new and existing CBP officers as regards compliance
         with the Fourth Amendment to the U.S. Constitution in locations within the United
         States other than within a Customs Security area.

         Defendants properly objected to this request on the grounds that it is overbroad and not
  relevant to the claims and defenses in this case. CBP’s Fourth Amendment training materials are
Case 1:17-cv-05967-NGG-VMS Document 92 Filed 02/11/19 Page 2 of 4 PageID #: 1492



  voluminous and there is no plausible way to parse out materials training “in locations . . . other
  than within a Customs Security area.” Without waiving these objections, Defendants also stated
  that the requested training materials, which by definition concern training regarding the
  constitutionality of searches and seizures, are prepared by counsel and communicated to
  employees by counsel, and thus constitute attorney work product and are protected by the
  attorney-client privilege. Defendants have offered to produce a privilege log concerning Fourth
  Amendment training materials.




          As Defendants have previously asserted, both in their formal response and objections to
  this request and in follow-up correspondence with Plaintiffs, this request is ambiguous and wholly
  irrelevant to the claims and defenses in this case.




                                                  2
Case 1:17-cv-05967-NGG-VMS Document 92 Filed 02/11/19 Page 3 of 4 PageID #: 1493




         This request seeks data pertaining to the individual that CBP was trying to identify among
  the passengers deplaning Delta Flight 1583. The information sought is irrelevant and wholly out
  of proportion of the narrow claim at issue in this action. Thus, Defendants have objected to
  producing this information.



                                                       Plaintiffs have not identified, either in their
  correspondence with Defendants or in their motion, how such information could be relevant.




                                                   3
Case 1:17-cv-05967-NGG-VMS Document 92 Filed 02/11/19 Page 4 of 4 PageID #: 1494




         Additionally, to the extent relevant information in the database is subject to the law
  enforcement privilege, Defendants would offer to include such information in a privilege log.

        As Plaintiffs have requested information that is irrelevant, overbroad, and privileged,
  Defendants request that Plaintiffs’ motion be denied in its entirety.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                            By:            /s/
                                                    Dara A. Olds
                                                    Matthew J. Modafferi
                                                    Assistant U.S. Attorneys


  cc:    All counsel of record (Via ECF)




                                               4
